Title: Enclosure: O. Burr and Company to John Chester, 12 September 1791
From: O. Burr and Company
To: Chester, John



Danbury [Connecticut] Sept 12. 1791.
Honble. J. Chester Esqr
Sir,

Your circular Letter of the 10th. ult., desiring Information respecting the Rise & Progress of Manufactures, was handed to us by the Honble. Joseph P. Cooke Esqr & as you observe, that any Communications by Letter, will answer your Purpose, we have taken the Liberty of addressing this to you, stating the Rise & Progress of our Hat Manufactory, & that of the Saddle Cloth under the Care of Judson White.
And we have subjoined several Impediments under which we concieve, the Hat Manufactory labors.
Perhaps from local & contracted Views, we have not given the Subject that extensive Consideration, which it demands. If we have given any Hints which maybe serviceable to the manufacturing Interest, our Purpose will be answered. Such as they are, we submit to your Candour.
We began the Hatting Business in Janry 1787, with only one Journeyman & one Apprentice. You will see the Progress of it, by the Statement on the other Page. We now employ seven Journeymen & ten Apprentices.
The Price affixed to each Quality of Hats, is at what they now sell by the Dozen, in Lawful Money.










Felt Hats
Girls Do.
plain Castors
Napt Rorums
Beavers.
Beaveretts


1787
305



73

146

10





1788
450

4

50

408

8

17



1789
609

60

65

1104

47

6



1790
443

9

19

1862

85





1791
98



21

1629

30






1905
@ 5/
73
@ 7/6
228
@ 24/
5149
@ 15/
180
@ 39/
23
@ 30/













Plain Rorums

Napt Castors

Ladies


1787

17









1788

10









1789

14


11






1790




99






1791




180


237





41
@ 10/

290
@ 24/

237
@ 15/



The Article of Muskrats of which we use large Quantities in napping our Rorum Hats, have advanced in Price within 15 or 16 Months 30 ⅌ Cent at least, & Hats have fallen in Market full 20 ⅌ Cent in the same Time, owing in a great measure to Persons setting up the Business who never served for the Trade, & not being Judges, have bad Work done which goes to Market, & has injured the Credit of American Hats very much, & must in Time ruin it entirely, except Government adopts some method to prevent such injurious Practices, & make it necessary for Men to serve such a number of years as shall perfect them in the Business. Our Trade is not learned by Observation nor by mathematical Calculation, but by practical Experiments.
This Practice of setting up the Business without serving an Apprenticeship, has the hurtful Tendency to make Apprentices discontented in their Master’s Service, as they see those who have not served at the Trade more than one or two years, employed as Journeymen at full Wages in these Shops: therefore as soon as they have learned to form a Hat, they will say; “if we can by any means get clear of our Masters, we may be Journeymen on Wages too, as we can work as well as those who are employed by these Men.” Hence we see the great Propriety of the English Laws which no doubt have been the means of the Improvements which have brot their Manufactures to such Perfection. What Improvement can be expected in a Shop where the only Person interested is ignorant of the Business?
The Rise of Stock & Fall of Hats, makes it necessary for us to enlarge our Business & as Journeymen are scarce, we are obliged to take a Number of Apprentices; the Poll Tax on these will be a heavy Burden; add to this, the Assessments on Mechanicks which the Listers think must be laid on, in Proportion to the Business appearing to be done. Now as our Hats must be sold in New York by the Dozen, & the Price is from 30 to 50 ⅌ Cent. below what they are sold for by Retail at the Hatters Shops in the Country, this Assessment, you will readily see is very unequal on us.
The Principal Reason of the high Price of Furrs, is ⟨our⟩ not having the Command of the Furr Trade; & a great Part of ⟨the⟩ Furrs which come into this Part of the Country is purchased in Canada by a Person in New York & shipped to England, & from there to that City. And as there is no other Person in that Business at present, he is able to engross the whole of the Furrs, & command the Price.
Some kinds of Furrs are lately imported from Germany & other Parts of Europe, which we hope may be a Relief to us; & together with our Improvements in extending the Stock, will enable us to continue the Business to the Advantage of ourselves & Country, should Government make such Regulations or to encourage Improvements by those who are capable of making them, & prevent Practices which are hurtful to the Credit of the manufactoring Interest.
We are with great Respect, Sr Your   obedt humble Servts
O. Burr & Co.
Judson White began the Saddle Cloth Manufactory in Septr 1790. Since that Time he has manufactured 1258 Yards which sells from 3/6 to 3/9 ⅌ Yard by the Piece, Several Samples of which, we inclose. As it is not convenient to send a Sample of the Hats, we would just inform you, that they may be seen either in our shop in Danbury, or in New York Maiden Lane where we expect to open a Shop sometime this Month.
